The opinion of the Court was delivered by
Knox, J. —
We see no error in the charge. The presumption of grant arising upon the lapse of time applied to the land actually flooded, and not to the height of the dam. If therefore the plaintiff ’s land was flooded by means of the repairs to the dam to a greater extent than it had been for a period of twenty-one years, the defendant was liable for the injury, although the height of the dam may not have been increased.
The points submitted by the defendant below and plaintiff in error were all substantially answered, and with legal accuracy.
Judgment affirmed.